Case 1:19-cv-25122-KMM Document 7 Entered on FLSD Docket 01/02/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  CASE NO.: 19-cv-25122-KMM

 WINDY LUCIUS,

        Plaintiff,

 v.

 SKECHERS U.S.A., INC.,

       Defendant.
 __________________________________/

                                  NOTICE OF SETTLEMENT

        Plaintiff Windy Lucius (“Plaintiff”) respectfully submits this Notice of Settlement, and

 informs the Court as follows:

        1.      Plaintiff has reached an agreement with Defendant Skechers U.S.A., Inc.

 (“Defendant”) to resolve the claims against it.

        2.      The parties are in the process of finalizing a confidential settlement agreement and

 will be filing a Notice of Dismissal with the Court shortly.

 Dated: January 2, 2020.

                                               Respectfully submitted,


                                               /s/ J. Courtney Cunningham
                                               J. Courtney Cunningham, Esq.
                                               J. COURTNEY CUNNINGHAM, PLLC
                                               FBN: 628166
                                               8950 SW 74th Court, Suite 2201
                                               Miami, FL 33156
                                               T: 305-351-2014
                                               cc@cunninghampllc.com
Case 1:19-cv-25122-KMM Document 7 Entered on FLSD Docket 01/02/2020 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 2, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system.

                                           /s/ J. Courtney Cunningham
                                           J. Courtney Cunningham, Esq.




                                              2
